                                                                       U.S.DiSTiiiCI court 1
                   IN THE UNITED STATES DISTRICT COURT                     SAVANHAfJ OIV.

                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                      20!9 I4N-3 PH 2:31

                               SAVANNAH DIVISION                     CLERIL
                                                                         SO.OI^^OF GA."
THE UNITED STATES OF AMERICA,

                Plaintiff,

                   V.                                4:18CR254


YUSEF BUTLER,

                Defendant




                                    ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in   the    parties'   motions     have   been   resolved     by

agreement.     Therefore,       a   hearing     in    this    case    is      deemed

unnecessary.    All motions are dismissed.



    SO ORDERED, this
                                J   day of January, 2019.



                                           ED STATES MAGISTRATE JUDGE
                                       UTHERN   DISTRICT OF GEORGIA
